DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Formal Matters
Applicant’s amendment and response dated 1/12/2022, which amended claims 1 and 6, has been entered.  Claims 1, 4-6, 9 and 11-32 are pending.  Claims 11-29 are withdrawn from further consideration as being drawn to a non-elected invention.  Claims 1, 4-6, 9 and 30-32 have been examined on the merits.

Claim Objection - Withdrawn
The objection of claim 6 has been withdrawn in view of Applicant’s amendment to this claim.
Claim Rejection - 35 U.S.C. § 103 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 9 and 30-32 remain rejected under 35 U.S.C. § 103 as obvious over Chapman et al. (U.S. Patent No. 8,772,002; Publication Date: 7/8/2014; cited in the IDS dated 9/15/2017), taken in view of Coughlin, M.F. (U.S. PGPUB 2010/0324137; Publication Date: 12/23/2010; cited in the IDS dated 9/15/2017).  
Regarding claim 1, Chapman teaches that during the propagation, conditioning or fermentation process, the mash or the fermentation mixture can become contaminated with other microorganisms, such as spoilage bacteria where such microorganisms compete with the desired species of yeast for fermentable sugars and retard the desired bio-chemical reaction resulting in a lower product yield and also produce unwanted chemical by-products, which can cause spoilage of entire fermentation batches (column 2, lines 12-19; i.e., initial levels contaminating microorganism can propagate and then cause spoilage to the fermentation).  During any of these three processes the yeast can become contaminated with undesirable yeast, bacteria or other undesirable microorganisms, where this can occur in one of the many vessels used in propagation, conditioning or fermentation (e.g., propagation tanks, conditioning tanks, starter tanks, fermentations tanks and piping and heat exchanger; column 2, lines 29-35).

In view of the above, Chapman teaches that as part of the fermentation process, distiller’s grain is a grain product produced during the fermentation process.  If the mash or the fermentation mixture can become contaminated with other microorganisms, such as spoilage bacteria, where such microorganisms compete with the desired species of yeast for fermentable sugars and can cause spoilage of entire fermentation batches (column 2, lines 12-19), the distiller’s grain can also be contaminated with spoilage bacteria, where initial levels contaminating microorganism can propagate during the fermentation process and be carried along with the distiller’s grain, which would make the grain product unusable as a feed product.
Chapman additionally teaches that reducing the concentration of contaminating microorganisms will encourage yeast propagation and/or conditioning and increase yeast efficiency making it possible to attain and exceed ethanol production yields (column 2, 
Chapman teaches that organic acids have many applications, including being used as acidifiers, buffers, synergists and antimicrobials, as well as used as preservatives because of their effect on bacteria (column 3, lines 63-68).  Antimicrobials are used to eliminate, reduce or otherwise control the number of microbes in aqueous systems (column 4, lines 12-15).
With regard to claims 31 and 32, in view of the above organic acid applications, the organic acids serve as a preservative to increase the shelf life of high moisture materials such as distiller’s grain, as well as provide antimicrobial control activities against undesirable microorganisms within the aqueous fluid within the fermentation process.  Regardless, claims 31 and 32 are directed to intended results.  It is noted that as indicated in MPEP § 2111.04, an intended use within a method claim is not given weight when it simply expresses the intended result of a process step positively recited. 
Regarding claim 1, Chapman teaches methods for controlling undesirable microorganism concentration in an aqueous solution employed in a fermentation process (column 4, line 59, to column 5, line 13; claims 1 and 9).  The methods teach the use antimicrobial compounds within the fermentation process for improved antimicrobial efficacy and for improved results in the production of final products (e.g., cellulosic ethanol, distiller’s grain; column 3, lines 35-38, column 7, lines 2-4; column 8, lines 1-3).  Specifically, the method comprises the steps of: (a) introducing a fermentable carbohydrate to the aqueous system; (b) introducing at least one desirable microorganism which is capable of fermenting carbohydrate to the aqueous system; (c) introducing at 
Chapman also teaches that other fermentation products could employ the combination of hops acids and organic acids (e.g., citric acid) could include distilled spirits, beer, wine, pharmaceuticals, pharmaceutical intermediates, baking products, nutraceuticals, industrial chemical feedstocks, and enzymes (column 7, lines 5-15). 
With regard to the amount of organic acids, Chapman teaches that the addition of hops acid extracts in conjunction with the addition of organic acids results in improved antimicrobial efficacy column 7, lines 2-4).  
The hops acid and organic acid can be added at various points in the propagation, conditioning and/or fermentation processes (column 7, lines 31-33).  The hops acids and the organic acids can be added sequentially or separately to the system to be treated column 9, lines 51-53).  The organic acid can be added to cook vessels, fermentation tanks, propagation tanks, conditioning tanks, starter tanks or during liquefaction or added directly to the corn mash (column 7, lines 33-37).  
The organic acid can be added directly into the fermentation mixture (cereal grains such as corn or wheat or materials such as distiller’s grains; columns 1, lines 64-67, column 2, line 20, column 3, lines 34-36; Example 4) by adding the organic acid in conjunction with the yeast or other desirable microorganism and fermentable carbohydrate (column 7, lines 41-45).  
Further, Chapman teaches that the organic acid is introduced into the fermentation at a temperature of 32 °C (Example 3, column 13, lines 3-8), which is interpreted as “about In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05(II)(A).  Additionally it is noted that in MPEP § 2144.05(I), a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  
Regarding claims 1, 6, 9 and 30, Chapman teaches that hops acid extract dosages is least 0.5 ppm and less than 120 ppm and the organic acid dosages is between 100 and 2000 ppm or greater which can be added directly into the fermentation mixture (column 7, lines 47-55; claims 12, 13, 15 and 16; column 6, lines 60-66; i.e., the above are the at least one acid at the claimed concentrations).  That is, with regard to the amount of organic acid is 100 and 2000 ppm or greater, such amounts of acid are applied to the cellulosic material such as corn, wheat or distiller’s grain.  Further, Chapman teaches that the amount of organic acid can be used in amounts of from 12500 ppm down to 100 ppm that is applied to the cellulosic material (e.g., such as corn wheat or distiller’s grain; columns 1, lines 64-67, column 2, line 20, column 3, lines 34-36; Example 4; column 9, lines 58-59).  Chapman further teaches that a person of ordinary skill in the art using the described teachings can determine the concentration of the composition required to achieve acceptable microbial control, and that the concentration is dependent on the 
With regard to the grain product and/or other plant biomass having a total moisture content greater than 11% within claim 1, Chapman teaches that the fermentation process includes grain slurries of corn flour, water and enzyme (30% w/w dry solids; Example 3, column 12, lines 45-46), which equates to approximately 70% moisture content.  As noted above in MPEP § 2144.05(II)(A), generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05(II)(A).  Additionally it is also noted that in MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 4, Chapman teaches that the desirable microorganism is selected from the group consisting of a yeast, a fungi, a bacteria or combination thereof (claim 17; column 7, lines 17-30).
Regarding claim 5, Chapman teaches that the steps are performed sequentially (claim 10; column 5, lines 29-51).

“Materials having characteristics that make them suitable for preservation by the present inventive disclosures include organic materials that have a total moisture content of >10% and water activity (Aw) that supports the growth of molds, yeasts, and/or gram-positive/gram-negative bacteria. While some microbes, such as Clostridium botulinum, stop growing at a water activity Aw <0.95 (<95% water), yeasts and molds will continue to grow at a water activity Aw of as little as 0.7 to 0.75. Most pathogenic aerobic bacteria stop growing at a water activity Aw of around 0.90. Commercial grain products having these characteristics include wet-corn gluten feed, wet/dry distiller's grains....” (Emphasis added).

In view of the above and that Chapman’s teaches that the grain product and/or other plant biomass have a 70% moisture content, the grain product and/or other plant biomass would inherently have an Aw of approximately 0.70 which would inhibit the growth of pathogenic bacteria since they require an Aw of around 0.90.  It is noted that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference (MPEP § 2112 (II)).  Any properties exhibited by or benefits provided the composition (i.e., the same fermentation grain product and/or other plant biomass as Applicant) is inherent and is not given patentable weight over the prior art.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01(II).  It is further noted in MPEP § 2112.02(I), that even though a prior art reference was silent with regard to a material’s property, that property can be shown to be inherent from Applicant’s specification (Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993)). 
For claims 1 and 9, although Chapman teaches methods for controlling undesirable microorganism concentration in an aqueous solution employed in a fermentation process and indicates the amounts of organic acids that can be utilized that fall within the range of instant claim 1, Chapman does not teach that the introduced compound into the aqueous system in step (c) is at least one lauric arginate (LAE) compound.
For claims 1 and 9, Coughlin teaches lauric arginate as a contact antimicrobial (title).  Coughlin teaches that an antimicrobial effect of lauric arginate can be enhanced by the addition of one of more compounds which includes citric acid (paragraph 3).  Coughlin teaches that the LAE-citric acid composition can be used as a contact antimicrobial, in particular to kill bacteria on surfaces and can be incorporated into a surface cleaning compositions (paragraph 4).  Coughlin teaches that lauric arginate ethyl ester (LAE) is combined with a second component (e.g., citric acid) to provide an aqueous disinfecting (antimicrobial) solution which is applied to a surface to disinfect the surface (paragraphs 6 and 7).  Coughlin teaches that LAE is commercially available as a water soluble powder and is combined with one of the second components (e.g. citric acid), and dissolved in water to form a disinfecting (antimicrobial) solution (paragraph 8).  

Coughlin teaches that the antimicrobial aqueous solution is applied to a surface by any well-known manner (e.g. spraying, immersion, etc.) and can be used for a wide variety of antimicrobial disinfecting applications (paragraph 14).
A person of ordinary skill in the art would have been motivated to add the LAE- citric acid antimicrobial composition of Coughlin to the antimicrobial composition of Chapman (at the dosing described in Chapman) since both references teach the use of overlapping antimicrobial compositions for controlling undesirable microorganisms, where Chapman teaches methods for controlling contamination from undesirable microorganism in fermentations, which include fermentations to produce ethanol and fermentations within the food industry, while Coughlin teaches that LAE compositions provide an aqueous disinfecting (antimicrobial) solution that is commercially available and combined with citric acid and water to form a contact disinfecting antimicrobial solution that can be applied to a surface by any well-known manner (e.g. immersion, etc.) and can be used for a wide variety of antimicrobial disinfecting applications.
A person of ordinary skill in the art would have had a reasonable expectation of success in adding the LAE-citric acid antimicrobial composition of Coughlin to the antimicrobial composition of Chapman (at the dosing described in Chapman) since doing so would provide an advantage to the Chapman method by providing an expanded, 
It is submitted that based on the above, the use of antimicrobial compositions to control undesirable microorganisms in fermentation processes, food-based processes and food-based fermentation processes is well known in the art.  It would further have been obvious to one having ordinary skill in the art to combine the methodologies taught within Chapman (i.e., methods for controlling undesirable microorganisms in a fermentation processes that introduces a fermentable carbohydrate, at least one desirable microorganism which is capable of fermenting carbohydrates, at least one hops acid extract and organic acid into the aqueous system at the desired dosages within Chapman) with the methodologies in Coughlin (i.e., utilizing lauric arginate-citric acid compositions as a contact antimicrobial) for the purpose of maximizing the benefits of known antimicrobial compositions to control undesirable microorganism contamination of fermentation processes and increase production yields while preserving grain product (such as distiller’s grain) produced during fermentation.
Combinations of multiple products (i.e., antimicrobial compositions for fermentation processes, food-based processes and food-based fermentation processes that include organic acids as well as contact antimicrobial compositions such as LAE and citric acid and methods to minimize undesirable contaminating microorganisms utilizing such compositions) each known to have the same effect (i.e., antimicrobial and preservative activities against undesirable contaminating microorganisms) to produce a prima facie obvious. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose....[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980) (citations omitted; MPEP2144.06).
With regard to the newly added limitation to claim 1 that the LAE in the aqueous fluid solution reduces aqueous surface tension and partial vapor pressure or water activity (Aw) within the grain product and/or other plant biomass, the combined teachings of Chapman and Coughlin teach a grain product and/or other plant biomass that has a 70% moisture content which would inherently have an Aw of approximately 0.70 and would inhibit the growth of pathogenic bacteria (see the above paragraphs concerning water activity; expressly incorporated herein).  Further, the combined teachings of Chapman and Coughlin teach that lauric arginate (LAE), a contact antimicrobial, is added into the aqueous solution that is applied to the grain product and/or other plant biomass within the fermentation.  
As noted in the originally filed specification (page 11, line 14 and lines 28-30), LAE is an antimicrobial cationic surfactant, where the term "surfactant" refers to any compound 
In view of the above combined teachings and rationales for obviousness (expressly incorporated herein), LAE is an additional antimicrobial component (surfactant) within the aqueous solution employed in the Chapman-Coughlin fermentation process, where the applied aqueous solution would reduce aqueous surface tension and partial vapor pressure or water activity (Aw) within the grain product and/or other plant biomass since the addition of LAE, a known antimicrobial surfactant, would inherently reduce aqueous surface tension and partial vapor pressure or water activity since LAE is known to have such properties.  
As noted, that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference (see the paragraphs within the rejection regarding inherency, MPEP §§ 2112 (II) and 2112.01(II), as well as In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); expressly incorporated herein).  It is further noted in MPEP § 2112.02(I), that even though a prior art reference was silent with regard to a material’s property, that property can be shown to be inherent from Applicant’s specification (Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993)). 
With regard to the concentration ranges and ratios of the acid and the LAE compounds within claims 6 and 9, it would have been within the purview of one of ordinary skill in the art to utilize the combined teachings of Chapman and Coughlin and utilize the LAE compounds within the Chapman methods at the indicated amounts as discussed in Chapman since both Chapman and Coughlin teach the amounts of compounds that can 
As noted above, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05(II)(A).
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments

Applicant’s arguments (Reply, pages 9 and 10) have been fully considered and found not persuasive.  The response to arguments from the Office Actions dated 7/30/2019 and 8/16/2021 are expressly incorporated herein.
As noted Chapman teaches known methods for controlling undesirable microorganism concentration in an aqueous solution employed in a fermentation process, the use of antimicrobial compounds within the fermentation process for improved antimicrobial efficacy and for improved results in the production of final products, while Coughlin provides an additional known antimicrobial material that can be used (see the above rationales and the paragraphs regarding In re Kerkhoven, 626 F.2d 846, 850,205 
As noted in the Decision dated 3/25/2021 by the U.S. Patent and Trademark Office Patent Trial and Appeal Board (“PTAB”; “the Board”), the Board agreed with the Examiner’s findings regarding the teachings of the references and the conclusion of obviousness, where the rejection of record relies on a combination of teachings of Chapman together with Coughlin (PTAB Decision, page 6, paragraphs 3 and 4).
The Board also agreed with the above paragraphs concerning combining the compositions of the prior art in view of In re Kerkhoven 626 F.2d 846, 850 (CCPA 1980)  where Chapman and Coughlin both teach antimicrobial compositions to be used to inhibit unwanted microbial growth, where citric acid enhances the effect of another anti-microbial component and that it would have been obvious to add LAE to the Chapman process which includes citric acid and hops acid extract introduced to an aqueous system with the reasonable expectation of achieving additional anti-microbial growth (PTAB Decision, pages 7-8).
With regard to Applicant’s argument that the Office Action admits on page 10 that Chapman is silent with regard to the claim recitation of a total moisture content greater than about 11 % (Reply, page 9), this is not persuasive since as noted, Chapman does teach the limitation of a grain product and/or plant biomass having a total moisture content greater than about 11% where Chapman teaches that the fermentation process includes grain slurries of corn flour, water and enzyme (30% w/w dry solids; Example 3, column 12, lines 45-46), which equates to approximately 70% moisture content.
Clostridium botulinum, stop growing at a water activity Aw <0.95 (<95% water)”; emphasis added) as well lowering Aw levels are antimicrobial (“[m]ost pathogenic aerobic bacteria stop growing at a water activity Aw of around 0.90.”; emphasis added).   
As noted in the rejection, since Chapman’s teaches that the grain product and/or other plant biomass have a 70% moisture content, and in view of Applicant’s indication of a correlation of water activity to water content and that lower water activities provide antimicrobial (preservative) properties, Chapman’s grain product and/or other plant biomass having a 70% moisture content, would inherently have an Aw of approximately 0.70 which would inhibit the growth of pathogenic bacteria since they require an Aw of around 0.90.  As noted, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference (see the paragraphs within the rejection regarding inherency, MPEP §§ 2112 (II) and 2112.01(II), as well as In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); expressly incorporated herein).  
With regard to Applicant’s argument concerning reducing aqueous surface tension and partial vapor pressure or Aw within the grain product and/or other plant biomass (Reply, pages 9-10), they are not found persuasive.  A noted in the rejection above, w of approximately 0.70 and would inhibit the growth of pathogenic bacteria (see the above paragraphs concerning water activity; expressly incorporated herein).  Further, the combined teachings of Chapman and Coughlin teach that lauric arginate (LAE), a contact antimicrobial, is added into the aqueous solution that is applied to the grain product and/or other plant biomass within the fermentation.  
As noted in the originally filed specification (page 11, line 14 and lines 28-30), LAE is an antimicrobial cationic surfactant, where the term "surfactant" refers to any compound that lowers the surface tension (or interfacial tension) between two liquids or a liquid and a solid.
In view of the above combined teachings and rationales for obviousness (expressly incorporated herein), LAE is an additional antimicrobial component (surfactant) within the aqueous solution employed in the Chapman-Coughlin fermentation process, where the applied aqueous solution would reduce aqueous surface tension and partial vapor pressure or water activity (Aw) within the grain product and/or other plant biomass since the addition of LAE, a known antimicrobial surfactant, would inherently reduce aqueous surface tension and partial vapor pressure or water activity since LAE is known to have such properties.  
As noted, that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference (see the paragraphs within the rejection In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); expressly incorporated herein).  It is further noted in MPEP § 2112.02(I), that even though a prior art reference was silent with regard to a material’s property, that property can be shown to be inherent from Applicant’s specification (Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993)). 
Accordingly, the rejection has been maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. §§ 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. § 3.73(b). 
See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
It is further noted that the following double-patenting rejections will not be held in abeyance.  See 37 CFR § 1.111(b), which allows that some objections may be held in abeyance but includes no provision for holding rejections in abeyance.  Section 1.111(b) also requires Applicant to respond to each rejection with “arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”  For each rejection, for example, Applicant might 
Claims 1, 4-6, 9 and 30-32 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 9 and 10 of co-pending Application 16/774,211.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  
Instant  claim 1 is directed to a method of controlling undesirable microorganism concentration in an aqueous fluid solution employed in a fermentation process for both preservation of distiller's grain and as an antimicrobial agent, the method comprises introducing a fermentable carbohydrate to the aqueous fluid solution, introducing at least one desirable microorganism that is capable of fermenting carbohydrate to the aqueous fluid solution, and introducing at least one lauric arginate (LAE) compound as a preservative into the aqueous fluid solution at a temperature of about 31 °C, applying the aqueous fluid solution to a grain product and/or other plant biomass having a total moisture content greater than about 11% and water activity (Aw) greater than 0.10 and less than 0.90, with initial levels of microbes that cause spoilage of the grain product and/or other plant biomass, and reducing aqueous surface tension and partial vapor pressure or water activity (Aw) within the grain product and/or other plant biomass by the 
Dependent claim 4 is directed to the microorganism in the method.
Dependent claim 5 is directed to the process step order.
Dependent claims 6 and 9 are directed to amount of the at least one acid (LAE for claim 9) in the aqueous fluid solution.
Dependent claim 30 is directed to the amount of an additional organic acid.
Dependent claims 31 and 31 are directed to the properties of the organic materials and the fluid solution during the process.
Co-pending Application 16/774,211 claim 1 is directed to a method of controlling undesirable microorganism concentration in an aqueous fluid solution employed in a fermentation process, where the method comprises introducing a fermentable carbohydrate to the aqueous fluid solution, introducing at least one desirable microorganism that is capable of fermenting carbohydrate to the aqueous fluid solution, introducing at least one lauric arginate (LAE) compound as a preservative into the aqueous fluid solution, and adding at least one surfactant to improve solubility and efficacy of LAE during the fermentation process, the surfactant being at least one of, a hydrophilic surfactant, a nonionic surfactant, and an emulsifier.  Co-pending Application 16/774,211 claim 1 reads on instant claims 1, 4, 5, 31 and 32.
Dependent claims 2 and 9 are directed to the amount of LAE introduced into the process, which reads on instant claims 6 and 9.
Dependent claim 10 is directed to the amount of an additional organic acid, which reads on instant claim 30.

Therefore, in light of the above, the limitations within instant claim 1 are narrower in comparison to the limitations of co-pending Application No. 16/774,211 claim 1; thereby instant claim 1 is a species claim and anticipates co-pending Application No. 16/774,211 claim 1. 
As indicated in MPEP § 2132.02, “A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus.”  The species in that case will anticipate the genus.  In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989).  
Thus, instant claim 1 fully encompasses the limitations of the claims within co-pending Application No. 16/774,211, therefore a one-way determination of obviousness double patenting has been established.
Accordingly, claims 1, 4-6, 9 and 30-32 of the instant Application encompass and/or are encompassed by claims 1, 2, 9 and 10 of co-pending Application No. 16/774,211.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments

Applicant indicates acknowledgement of the Terminal Disclaimer requirement (Reply, page 8), which appears to be a request that the above provisional rejection be held in abeyance.  In view of the introductory paragraphs above, Applicant’s request is 

Conclusion

No claims are allowed.  No claims are free of the art.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final Action is set to expire THREE MONTHS from the mailing date of this Action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the Advisory Action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final Action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla 
Examiner, Art Unit 1653


/Soren Harward/Primary Examiner, Art Unit 1631